Citation Nr: 0327409	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-08 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for infectious 
hepatitis, for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from January 1961 to 
November 1965.  He died in February 2001, and his widow is 
the appellant in this appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO decision that denied service 
connection for infectious hepatitis for accrued benefits 
purposes, and also denied service connection for the cause of 
the veteran's death.

The RO also denied entitlement to Chapter 35 Survivor's and 
Dependents' Educational Assistance.  However, Chapter 35 
educational benefits were not claimed by the appellant, she 
has not appealed the RO's determination on this matter, and 
Chapter 35 entitlement arises based on a favorable finding of 
service connection for the cause of a veteran's death.  The 
Board finds there is no separate appellate issue concerning 
Chapter 35 educational benefits. 


FINDINGS OF FACT

1.  Infectious hepatitis was not confirmed during the 
veteran's active service.  Even assuming he had an episode of 
hepatitis in service, it resolved without residual 
disability.

2.  During his lifetime, the veteran was not service-
connected for any disability.

3.  During his active duty, the veteran did not serve in 
Vietnam.

4.  He died years after active duty as the result of 
respiratory failure due to lung cancer.  Lung cancer began 
years after active duty and was not caused by any incident of 
service.


CONCLUSIONS OF LAW

1.  Infectious hepatitis, for accrued benefits purposes, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 
(2003).

2.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from January 
1961 to November 1965.  None of that service was in the 
Republic of Vietnam during the Vietnam War.

Service medical records show that, while stationed in the 
Dominican Republic, the veteran was admitted for treatment of 
possible hepatitis infection in June 1965 after several days 
of headache, urine problems, anorexia, nausea, malaise, right 
upper quadrant pain, and other symptoms.  It was noted that 
he had not exhibited any jaundice.  Initial treatment records 
also state that the diagnosis was not definite.  The initial 
treatment facility in service indicated that it did not have 
the facilities for laboratory diagnosis of infectious 
hepatitis, and recommended air evacuation to an appropriate 
facility.  On transfer to a facility in Fort Bragg, North 
Carolina (Womack Army Hospital), he was admitted for medical 
observation for possible viral hepatitis.  It was noted that 
his eyes and skin had never been noted as being yellow.  His 
fever had normalized after initial readings of 102 degrees.  
On examination in mid-June 1965, the initial impression was a 
resolving virus, rule out hepatitis.  His lungs were normal 
on chest X-ray.  On further observation, he became 
asymptomatic.  Since he was feeling well and was completely 
asymptomatic and since his liver function studies were 
normal, he was discharged to duty.  Clinical cover sheets 
prepared at the conclusion of the hospitalization indicate 
that hepatitis was not proved. 

A copy of a telegram sent to the appellant during her late 
husband's active service has been received; the telegram 
informed her of the hospitalization for infectious hepatitis, 
but indicated that the prognosis was good.  

On his separation medical history report in November 1965, 
the veteran denied jaundice.  He reported a history of a 
"chest cold" in May 1965 and weight loss while stationed in 
the Dominican Republic.  The November 1965 service separation 
examination noted the lungs and abdomen/viscera were normal 
on clinical evaluation, and a chest X-ray was negative.

An April 1997 private CT scan showed tiny hypodense lesions 
in the right lobe of the liver, most likely representing 
cysts.  

Medical records from a private doctor, Julian J. Krawczyk, 
M.D., from August and September 2000 show chemotherapy and 
radiation treatment for non-small cell carcinoma of the right 
lung cancer (with brain and liver metastasis).  It was also 
noted that he had malignant melanoma of the skin of the right 
scapula.   

In October 2000, the RO awarded a VA pension based permanent 
and total disability due to non-service-connected 
disabilities.  

Dr. Krawczyk wrote in October 2000 that the veteran had non-
small cell carcinoma of the right lung, stage IV, with brain 
and liver metastases.  Also noted was malignant melanoma that 
had been treated in 1996. 

The veteran filed a claim for service connection for viral 
hepatitis in November 2000.  

He attached a November 2000 letter from a private doctor, 
Milton A. George II, M.D., who wrote that the veteran was 
exposed to viral hepatitis in service.  The doctor opined 
that it was probable that this was related to findings of 
hepatomegaly.  The doctor also indicated that the veteran was 
being treated for metastatic cancer.  

In January 2001, the RO issued a rating decision in which it 
awarded special monthly pension to the veteran based on the 
need for aid and attendance; in that decision, the RO also 
deferred the issue of service connection for viral hepatitis, 
pending receipt of service medical records.  

The veteran died in February 2001.  His death certificate 
listed the immediate cause of death as respiratory failure, 
due to lung cancer.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the appellant of the evidence 
necessary to substantiate her claims.  She has been informed 
of her and the VA's respective responsibilities for providing 
evidence.  Necessary medical records have been obtained.  The 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


1.  Service connection for infectious hepatitis for accrued 
benefits purposes

At the time of his death, the veteran had filed a claim for 
service connection for infectious hepatitis, which was 
pending when he died in February 2001.  The appellant now 
seeks accrued benefits based on this pending claim.  

Periodic monetary benefits to which a person was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement, shall 
upon the death of such person be paid to, in relevant part, 
the veteran's surviving spouse.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

At the time of the veteran's death, the evidence in the file 
includes his service medical records and records and 
statements from private medical sources.  

The service medical records show that the veteran was 
admitted in June 1965 for observation of symptoms that were 
suggestive of possible infectious hepatitis, while he was 
stationed in the Dominican Republic.  However, those initial 
treatment records also clarified that he had to be 
transferred to a medical facility with the necessary 
laboratory capability to determine the diagnosis and 
specified that the initial diagnosis was not definite.  After 
a period of observation at the Womack Army Hospital at Fort 
Bragg, North Carolina, it was determined that hepatitis had 
not been found.  At the November 1965 service separation 
examination, there were not findings of hepatitis or 
residuals of any prior hepatitis.

The available post-service medical records do not show 
hepatitis or residuals of any prior hepatitis.  It should be 
noted that even if a veteran has a disease or injury in 
service, service connection also requires a residual 
disability.  Degmetich v. Brown, 104 F.3d 1328 (1997).

The record also includes a November 2000 letter from a 
private doctor indicating that the veteran was exposed to 
viral hepatitis in service, which was probably related to 
current hepatomegaly.  However, the doctor did not account 
for the fact that the service medical records show that 
infectious hepatitis was not found.  Moreover, at the time of 
this doctor's statement, the veteran's terminal lung cancer 
involved metastasis of the cancer to other areas including 
the liver.  There is no competent evidence attributing 
metastasis to the liver to anything other than lung cancer. 

The appellant contends that the veteran was diagnosed with 
infectious hepatitis during service and submits an 
informational telegram sent to her by the Army.  However, 
this also does not account for the fact that hepatitis was 
subsequently not found after extensive observation.  
Moreover, as a layman, the appellant is not capable of 
providing a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The weight of the evidence shows that the veteran did not 
have infectious hepatitis during service.  Even if he did, 
there is no indication that it resulted in chronic hepatitis 
or residuals of the prior episode of hepatitis.  Infectious 
hepatitis was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for infectious hepatitis, for accrued 
benefits purposes, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Service connection for the cause of the veteran's death

The appellant also asserts that the veteran died of a 
service-connected condition.

For service connection for the cause of a veteran's death, 
the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as malignant tumors, that are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The evidence indicates that the veteran was treated for 
terminal non-small cell carcinoma of the lung, that 
metastasized to the brain and the liver, and that he died in 
February 2001 from respiratory failure due to the lung 
cancer.  The lung cancer is first shown many years after 
service, and the medical evidence does not suggest that it is 
related to any incident of service.

The appellant also contends that lung cancer may have been 
due to herbicide exposure in Vietnam during the Vietnam War.  
A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases including lung cancer which is manifest to a 
compensable degree at any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  "Service in 
Vietnam" includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  38 C.F.R. § 3.313.  In this case, 
the service department has indicated that the veteran did not 
serve in Vietnam at any time.  Therefore, the herbicide 
exposure presumption for service connection does not apply to 
this case.  

In sum, at the time of the veteran's death, service 
connection was not established for any condition, and the 
weight of the evidence shows that the veteran died from lung 
cancer that started many years after service and was not 
related to service.  A service-connected disability did not 
cause or contribute to the veteran's death, and thus there is 
no basis for service connection for the cause of death.  As 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule is inapplicable, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for infectious hepatitis, for accrued 
benefits purposes, is denied.

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



